Citation Nr: 0720845	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  98-15 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for lumbago claimed as 
a back disorder.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than post-     traumatic stress 
disorder?

4. Entitlement to an earlier effective date prior to July 3, 
2000, for a grant of entitlement to service connection for 
post-traumatic stress disorder.

5. What evaluation is warranted for post-traumatic stress 
disorder from July 3,  2000?

6. Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1972 to January 
1975.

In March 2000, the Board of Veterans' Appeals (Board) denied 
the veteran's claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder. The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).

While the case was pending before the Court, the veteran in 
July 2000 initiated a "new" claim to reopen for service 
connection for a psychiatric disorder.  He also filed a claim 
of entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU). These 
claims were denied in rating action of December 2000, 
following which the veteran initiated and perfected an appeal 
as to each matter.

During the pendency of the December 2000 appeal, the veteran, 
in July 2002, submitted a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).  That 
claim was ultimately granted in a June 2003 decision review 
officer decision, effective from July 3, 2000, with 
assignment of a 30 percent schedular evaluation from that 
date. That decision also denied the veteran's claim to reopen 
the issue of entitlement to service connection for a 
psychiatric disorder other than PTSD and his claim for a 
total disability evaluation for compensation purposes based 
on individual unemployability (TDIU). 

In July 2003, the veteran submitted a notice of disagreement 
with the effective date assigned for the grant of service 
connection for PTSD, as well as the initial rating assigned. 
He thereafter perfected an appeal as each of those matters. 
In addition, he submitted an original claim for entitlement 
to service connection for diabetes mellitus. Service 
connection for diabetes mellitus was denied in a September 
2003 rating decision, following which he initiated and 
perfected an appeal as to that denial.

The Court in an April 2004 order vacated the Board's March 
2000 decision, denying the veteran's claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder, and remanded the matter to the Board for 
readjudication. 

It is noteworthy that this matter has been developed by VA to 
date as two separate appeals. In view of the overlapping 
nature of the claims to reopen for service connection for a 
psychiatric disorder, herein presented, it is determined 
that, in the interests of judicial economy, the separate 
appeals must be joined and adjudicated together under the 
combined docket number shown on the title page of this 
document.

In June 2005 the Board remanded this case to the RO to comply 
with the Court's direction.  

Further, regarding the issue of entitlement to service 
connection for diabetes mellitus, the Court in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), reversed a Board decision 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides. The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Haas and has appealed that decision to 
the United States Court of Appeals for the Federal Circuit. 
On January 26, 2007, the Court ordered that the adjudication 
of cases before the Board and VA regional offices that are 
potentially affected by Haas, is stayed until further order 
of the Court. See Ribaudo v. Nicholson, No. 06-7662 (U.S. 
Vet. App. Jan. 26, 2007) (en banc). Thus, that issue is 
deferred.

The record raises the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for blindness, right eye.  This 
issue is not currently developed or certified for appellate 
review. Accordingly, it is referred to the RO for appropriate 
consideration. 

The issues of what evaluation is warranted for PTSD from July 
3, 2000, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  In light of this 
development the law requires deferral of the inextricably 
intertwined issue of the TDIU claim.


FINDINGS OF FACT

1. In September 1996, the RO declined to reopen the issue of 
entitlement to service connection for schizophrenia, and a 
timely appeal was not perfected therefrom.

2. Evidence received since the September 1996 RO decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a nervous 
disorder.

3. The veteran was granted entitlement to service connection 
for PTSD effective July 3, 2000; the date that he filed a 
claim to reopen the issue of entitlement to service 
connection for a nervous disorder.

4. Prior to July 3, 2000, the veteran did not have an open 
claim for any acquired psychiatric disorder.  

5.  Lumbago claimed as a back disorder was not demonstrated 
in service, nor was arthritis manifested to a compensable 
degree within the first year following discharge from active 
duty.



CONCLUSIONS OF LAW

1. The September 1996 RO decision, denying a claim to reopen 
the issue of entitlement to service connection for 
schizophrenia is final. 38 U.S.C.A. § 7105(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
has not been received. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2000).

3. The criteria for an effective date prior to July 3, 2000, 
for a grant of service connection for PTSD are not met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400(o) (2) (2006).

4.  Lumbago claimed as a back disorder was not incurred in or 
aggravated by military service, and arthritis may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided various correspondence 
including, VA letters in July and August 2003, June 2005; the 
Board's March 2000 decision; and in a September 2003 
statement of the case, amongst other documents generally 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  Notice 
addressing the type of evidence necessary to establish an 
effective date for each of the claims presented was provided. 

The October 2005 and July 2006 supplemental statements of the 
case addressed the specific information and evidence 
necessary to reopen the claim for service connection, and 
adequately informed him of the specific basis for the prior 
denial of his claim. Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(in claim to reopen a previously denied claim for service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  The claims were readjudicated in an 
October 2005 statement of the case.  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, any error was cured by providing notice and 
readjudicating the claims. The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, to include the opportunity to present pertinent 
evidence and testimony. Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal. Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication. ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Even assuming that VA erred in providing timely notice of the 
laws and regulations governing the assignment of an effective 
date, the Board finds that there is no legal entitlement to 
the claimed benefits as a matter of law.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
failure to comply with the notice requirement of the VCAA is 
not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  

VA correspondence sent in June 2005 complies with the Board's 
June 2005 Remand  issued to afford the veteran an opportunity 
for a new Board hearing, and to afford him proper notice.  In 
a July 2006 letter the veteran informed VA he did not desire 
a Board hearing.      

The veteran's attorney in December 2004 correspondence to the 
Board specifically requested assistance, pursuant to the 
VCAA, in obtaining all records of shipboard medical treatment 
received by the veteran aboard the U.S.S. MIDWAY from January 
1972 to January 1975, including while serving in the Gulf of 
Tonkin.  This evidence was provided to him in a July 2005 
letter. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims.

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD?

In October 1985 VA notified the veteran of its September 1985 
decision denying service connection for a nervous condition.  
Schizophrenia is considered a nervous condition pursuant to 
the Schedule for Rating Disabilities. That decision was not 
appealed, and it is final. 38 U.S.C.A. § 7105. A claim which 
is final may be reopened through the submission of new and 
material evidence. See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

In September 1996, the RO denied the veteran's claim to 
reopen the issue of entitlement to service connection for a 
nervous disorder. An appeal to that decision was not 
perfected in a timely manner. 38 U.S.C.A. § 7105.

Available to the RO at the time of the last final decision in 
September 1996 were the appellant's service medical records, 
post-service VA medical records, and statements provided by 
the veteran.

The service medical records reveal no medical evidence of 
schizophrenia, or any other nervous disorder. The veteran's 
December 1974 release from active duty examination is 
negative for a nervous condition.

VA medical records dated from 1980 to 1996 reflect that the 
veteran was diagnosed with schizophrenia beginning in 
February 1980. There is no medical opinion in these records, 
however, that links schizophrenia to his military service. 
Indeed, according to a September 1983 VA Medical Center 
discharge report, the veteran reported that he had no 
psychiatric problems in service.

Based on the foregoing evidence, the RO denied the 
appellant's claim in September 1996, and notified him by 
letter in October 1996. The basis for the denial was that the 
veteran had not submitted new and material evidence adequate 
to reopen the claim for entitlement to service connection for 
a nervous disorder. For example, he submitted no competent 
evidence that he developed a nervous disorder in service or 
to a compensable degree within one year of discharge. 
Furthermore, he submitted no competent evidence linking his 
current schizophrenia, or any other nervous disorder, to 
service.

Evidence received since the September 1996 RO decision 
includes additional VA outpatient treatment records dated 
from 1980 to 1989; and VA Mental Hygiene Clinic records and 
VA outpatient and hospital discharge reports through 2006.  
Also now of record is a March 1999 transcript of the 
veteran's testimony before a hearing officer at the RO; and 
written statements provided by the veteran.

There remains no medical opinion linking schizophrenia, or 
any other nervous disorder, to service in the VA outpatient 
treatment records.

In a September 1998 VA Mental Hygiene Clinic record, a VA 
physician indicated that the veteran reported that his mental 
illness began in 1973. The physician observed that after 
discharge, the veteran was followed for mental illness. The 
physician added that he had been following the veteran for 
the past 20 years for chronic, paranoid schizophrenia.

In March 1999, the veteran testified before a hearing officer 
at the RO. He recounted that in 1975 a doctor at the Omaha VA 
Medical Center advised him to have psychiatric treatment; 
which he refused. He implied that the same VA doctor had been 
treating him since he left service in 1975. He testified that 
while serving aboard the USS MIDWAY he developed depression. 
During this time, around October 1973, he witnessed an 
aircraft crash on landing.  After that incident, he recalled 
that his Commander sent him to sick bay. After service he 
went to VA for medical and psychiatric care but he refused 
treatment or analysis prior to 1980. He did not recall 
receiving treatment from any private medical care providers, 
except once. In 1979, his employer at the time sent him to a 
psychiatrist. He did not remember the psychiatrist's name, 
but recalled that he was an elderly gentleman, and he thought 
that he may have passed away.

The additional VA outpatient treatment records and hospital 
discharge reports through 2006 indicate treatment for 
schizophrenia, as well as other mental disorders, without 
providing a medical nexus to service.

After carefully considering the evidence submitted since the 
last final rating decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material. In this regard, these new records 
still do not show that the veteran developed a nervous 
disorder in service or compensably disabling psychiatric 
disorder within one year of discharge from active duty. 
Moreover, the medical evidence listed above is cumulative of 
the evidence of record available in September 1996 that 
established that the veteran had a nervous disorder, namely 
schizophrenia, without a nexus to service. That finding 
remains true today.

The veteran as a lay person is not competent to diagnose 
schizophrenia, or any other nervous disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492 494 (1992). The veteran's claim 
that a VA doctor told him to get psychiatric treatment in 
1975 is not supported by the medical record, and there is no 
medical evidence that the veteran was treated for a nervous 
condition within a year from service. Without competent 
evidence linking schizophrenia to service, his testimony is 
not material to the issue on appeal. It must be recalled that 
a "layman's account of what (a physician) purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

While the appellant and his representative contend that the 
September 1998 Mental Hygiene record is new and material 
because it relates a current nervous disorder to within a 
year of discharge, the September 1998 VA examiner reported 
only that he had treated the veteran for schizophrenia for 
the last 20 years. He did not indicate that he treated the 
appellant within a year of discharge. Instead he indicated 
that he began treating the veteran around 1978. Furthermore, 
the VA doctor did not relate the veteran's schizophrenia, 
diagnosed more than a year after discharge, or any other 
nervous disorder to service. Therefore, the September 1998 
Mental Hygiene record is not new and material evidence to 
reopen the claim.

The testimony that he receives Social Security benefits and 
that a private psychiatrist treated him in 1979 is not 
material because there is no indication that this 
psychiatrist determined that a nervous disorder was related 
to the veteran's service. Moreover, there is no proffer of 
proof that the Social Security records would show that the 
appellant incurred or aggravated a psychiatric disorder in 
service, or that a compensably disabling disorder was 
manifest within a year of separation. Therefore, the veteran 
has made no showing as to the possible relevance of these 
psychiatric records. Godwin v. Derwinski, 1 Vet. App. 419, 
425 (1991).  It must be recalled that any "'duty to assist' 
is not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim. In connection with the search for 
documents, this duty is limited to specifically identified 
documents that, by their description, would be facially 
relevant and material to the claim." Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992). Indeed, the veteran testified that 
the private psychiatrist was probably dead and he could not 
even remember his name. Where the veteran acknowledges the 
unavailability of private medical records, the Board is not 
obligated under the duty to assist to seek them out. Counts 
v. Brown, 6 Vet. App. 473, 477 (1994). In any event, for the 
foregoing reasons, the Board finds that these potential 
records are not relevant.

There is no additional medical evidence since the September 
1996 rating decision showing a nexus between schizophrenia 
and service. While there are numerous new VA treatment 
records they do not show that the veteran developed 
schizophrenia in service or that a psychosis was compensably 
disabling within one year following separation from active 
duty. Therefore, the evidence is not material. What was 
missing at the time of the September 1996 rating decision, 
and what is missing now, is competent medical evidence 
linking schizophrenia or any other acquired psychiatric 
disorder to service, or competent evidence showing a 
compensably disabling psychosis within one year from 
separation from service.

As the evidence added to the record shows that the veteran 
has been treated for schizophrenia and drug abuse, a fact 
previously known, his attempt to reopen the claim fails 
because the evidence is cumulative and redundant.

In making its determination the Board considered medical 
articles submitted by the appellant's attorney representative 
in March 2006 as support for the veteran's contention. 
However, the cites are too general in nature to provide, 
alone, the necessary evidence to show that the veteran 
suffers from a psychiatric disorder other than PTSD as a 
result of service.  See Sacks v. West, 11 Vet. App. 314, 316-
17 (1998). The medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case. Wallin v. West, 11 Vet. App. 509, 514 (1998). 
The medical articles cited above discuss whether 
schizophrenia can cause PTSD.  These articles do not provide 
statements for the facts of the veteran's specific case. 
Therefore, the Board concludes that they do not show to any 
degree of specificity a relationship or connection between 
the veteran's service and any psychiatric disorder other than 
PTSD.

In absence of new and material evidence, the request to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD, falls short of the 
standard established in 38 C.F.R. § 3.156. Accordingly, the 
request to reopen the claim must be denied.

II.  Earlier effective date prior to July 3, 2000, for a 
grant of entitlement to service connection for PTSD.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of an application therefore. 38 
U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

In this case, service connection for PTSD was denied in a 
June 1995 rating decision because the veteran did not have a 
diagnosis of PTSD. The veteran was notified in writing of 
that rating decision.  In July 1995 he withdrew his claim. 
Hence, that decision is final. 38 U.S.C.A. § 7105.

The veteran has filed multiple and overlapping claims for 
entitlement to service connection for various psychiatric 
disorders.  On July 3, 2000, the veteran presented a claim to 
reopen the issue of entitlement to service connection for a 
nervous disorder. A specific claim to reopen the issue of 
entitlement to service connection for PTSD was received on 
July 18, 2002.  

By rating action in June 2003, entitlement service connection 
was granted for PTSD.  A 30 percent evaluation was assigned 
from July 3, 2000.

Without addressing the appropriateness of the currently 
assigned July 3, 2000 effective date, the Board finds no 
evidentiary basis to assign an earlier effective date for the 
grant of service connection for PTSD. Simply put, there is 
nothing that may be recognized as a claim for entitlement to 
service connection for PTSD prior to July 18, 2002.  38 
C.F.R. § 3.400. Thus, entitlement to an earlier effective 
date for the grant of service connection for PTSD is denied.

Moreover, in light of the veteran's appeal to the underlying 
claim which was initially denied by the Board in March 2000, 
and again in this decision; the July 2000 claim is not a new 
claim. That is, the veteran's July 2000 submission cannot act 
as a free standing claim in light of the lack of finality to 
his prior claim to reopen which is the subject of this 
appeal.

III.  Entitlement to service connection for lumbago claimed 
as a back disorder.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).  In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

The veteran contends that he incurred a back injury in 
service.  He offers no more specificity.
  
The service medical records including the October 1974 
separation examination reveal no complaints, treatment, 
finding or diagnoses of a back disorder during service. 

In a January 2006 VAMC clinical notation, an examiner noted 
that the veteran stated that he injured his back in service 
and has had back problems on and off since the injury.  His 
most recent episode was a few weeks ago when he bent down to 
pick up a piece of paper.  The examiner opined that:

Assuming that his initial back injury 
happened during his time in service, it 
is more likely than not that this present 
back pain is related to the above 
mentioned initial back injury.

In a subsequent VAMC clinical notation, the veteran reported 
that he no longer had back pain after undergoing injections.

Notwithstanding the veteran's assertion of having a back 
disorder during service, the extensive VA medical records 
first reveal a complaint and treatment for a back disorder in 
November 2003, almost 29 years after service.  Such a lapse 
of time is a factor for consideration in deciding a service 
connection claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

There is no post service clinical evidence of a continuity of 
symptomatology pertaining to any back disorder prior to 
2003.  The record is devoid of any medical opinion which 
relates, based on consideration of all the evidence of 
record, a currently diagnosed back disorder to service or to 
any event therein.  Consequently, direct service connection, 
i.e., on the basis that chronic disability became manifested 
in service and has persisted since, is not warranted.  As the 
2003 diagnosis of a back disorder came well after the 
veteran's separation from active duty, presumptive service 
connection for arthritis of the back is not warranted. 

Even assuming that the appellant sustained in- service 
injuries, the absence of any competent medical evidence 
showing a nexus to service and/or a continuity of 
symptomatology during the decades since discharge is fatal to 
this claim.  Moreover, the appellant as a lay person 
untrained in the field of medicine is not competent to offer 
an opinion addressing the etiology of his back condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As there is no competent evidence supporting the veteran's 
theories, or any other theory of entitlement to service 
connection for a back disorder, the claim is denied

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder other than PTSD is denied.

Entitlement to an earlier effective date prior to July 3, 
2000, for a grant of entitlement to service connection for 
PTSD is denied.

Entitlement to service connection for lumbago claimed as a 
back disorder is denied


REMAND

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim. 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). In the 
instant case, the original rating assigned for PTSD in June 
2003 is on appeal.  Consideration must therefore be given to 
whether the veteran deserves a higher rating at any point 
since July 3, 2000, the effective date service connection for 
PTSD.  The determination of the evaluation appropriate in the 
veteran's case, however, is impaired by the fact that the 
last VA PTSD examination was conducted in December 2003, more 
than three years ago. On remand, therefore, the veteran is to 
be afforded a VA psychiatric examination to determine the 
current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran notice 
under 38 U.S.C.A. § 5103(a) (West 2002 
and Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2006), that includes an explanation as 
to the information or evidence needed to 
establish an effective date for the PTSD 
rating issue on appeal. Dingess v. 
Nicholson, 19 Vet. App. 473, 497 (2006). 
The notice should, among other things, 
invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.

2. The RO should obtain all treatment 
records pertaining to care for PTSD 
dating since 2000 from any known 
provider, including the Omaha, Nebraska, 
Vet Center, any support group or group 
therapy treatment records, and any 
reports, summaries, or other outpatient 
treatment documentation not already in 
the claims file. If any pertinent records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file. The veteran is to be 
notified in writing.

3. After undertaking the above 
development, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination. The 
claims folders and a copy of this remand 
must be made available and reviewed by 
the examiner.  All indicated tests and 
studies deemed appropriate by the 
examiner, including psychological 
testing, must be accomplished and all 
clinical findings should be reported in 
detail. In accordance with the latest 
AMIE work sheet for rating PTSD, the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
his psychiatric disorder. In addition to 
any other information required by the 
AMIE work sheet, the examiner must 
differentiate what psychiatric 
symptomatology is associated with the 
service connected PTSD as opposed to 
those associated with his nonservice 
connected psychiatric conditions, such as 
paranoid schizophrenia.  The examiner 
must assign a separate Global Assessment 
of Functioning (GAF) scores that reflect 
how PTSD alone affects the claimant's 
functioning, and explain what the 
assigned score means. A complete 
rationale for any opinions offered must 
be provided.

4. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA. 38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2006).

6. Thereafter, the RO must readjudicate 
the veteran's claim. The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent. If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal. If the veteran fails 
to show for his VA examination, the SSOC 
must cite to 38 C.F.R. § 3.655 (2006). A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


